SAUNDERS, Judge.
Plaintiff-appellant, Insurance Co. of North America, appeals the judgment of the Office of Workers’ Compensation, District 4, deny*1230ing plaintiff-appellant’s request that its cross-claim be transferred to the 15th Judicial District Court.
For the reasons assigned in the companion case of Hebert v. CIGNA 637 So.2d 1221 on the docket of this court and rendered this day,' the judgment of the trial court is reversed and remanded with instructions.
Costs of this appeal are assessed to plaintiff-appellant, Insurance Co. of North America.
REVERSED and REMANDED WITH INSTRUCTIONS.